Citation Nr: 0514849	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-17 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a jaw disorder.

6.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to January 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.    

This case was previously before the Board in February 2001, 
at which time the veteran was denied service connection 
claims for a bilateral shoulder condition, residuals of an 
injury to the third distal finger of the right hand, and for 
a back disorder.  Several other claims were remanded by the 
Board in the same decision.  That decision was appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).

The record contains a Joint Motion for Partial Remand and 
Partial Termination, and for a Stay of the Proceedings, dated 
in May 2002.  Therein the veteran's attorney and the VA 
General Counsel agreed to vacate and remand the portion of 
the Board's February 2001 decision denying service connection 
for a bilateral shoulder disability and for an injury to the 
third finger of the right hand.  The appellant elected to 
withdraw the issue of entitlement to service connection for a 
back disability, and the parties moved to terminate the 
appeal as to that issue.  In May 2002, a CAVC order was 
issued, vacating the Board's decision as to the 
aforementioned claims and remanding them for further 
development.
The development discussed in the May 2002 joint motion has 
been undertaken, and the case has been returned to the Board 
for final appellate review.

In an October 2004 rating action, the RO granted service 
connection for sinusitis and for arthritis of the third 
finger of the right hand.  Accordingly, those claims are no 
longer before the Board for appellate consideration.   


FINDINGS OF FACT

1.  The service medical records document two right shoulder 
injuries in service, in 1979 and 1984, and show that the 
shoulder was stable on separation in 1987.

2.  The veteran sustained post-service shoulder injuries, 
which have been etiologically linked by competent medical 
evidence to his currently manifested and diagnosed shoulder 
disorder.

3.  The service medical records document right ankle problems 
in 1979; however, the post-service medical evidence shows no 
current clinical pathology relating to the right ankle, and 
no complaints or treatment related to the right ankle from 
1987 to 2004.

4.  The service medical records are negative for any 
complaints, treatment, or diagnosis related to the knees, and 
the post-service medical evidence contains no current 
diagnosis of any disorder related to the knees.

5.  The record is negative for any evidence of currently 
manifested hearing loss meeting the threshold requirements of 
38 C.F.R. § 3.385.  

6.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability which is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

7.  With service medical records documenting dental problems, 
including mild swelling of the submental space and 
osteomyelitis, and a post-service diagnosis of 
temporomandibular joint (TMJ) dysfunction associated by 
competent evidence with the veteran's dental symptoms and 
conditions in service, the evidence is in approximate balance 
as to whether the veteran's TMJ disorder is a result of 
trauma in service.

8.  There is no diagnosis of clinically symptomatic shin 
splints of record; the service medical records and records 
dated from 1987 to 2003 are entirely negative for complaints, 
treatment, or a diagnosis of shin splints.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

3.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2004).

5.  Giving the benefit of the doubt to the veteran, a jaw 
disorder, diagnosed as temporomandibular joint (TMJ) 
dysfunction, was incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

6.  Bilateral shin splints were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a January 2003 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the 
appellant was advised by virtue of a rating decisions issued 
from January 1999 forward, and a detailed Statement of the 
Case (SOC) issued in July 1999 and subsequent Supplemental 
Statements of the Case issued during the pendency of this 
appeal, of the pertinent law and what the evidence must show 
in order to substantiate the claims.  Any notice provided by 
VA must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  See Mayfield v. Nicholson, supra, slip op. at 
27, noting that all relevant VA communications must be 
considered when determining whether adequate notice has been 
provided. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
Private medical evidence has been secured for the file and a 
comprehensive examination was furnished in 2004.  For its 
part, VA has done everything reasonably possible to assist 
the veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The March 1979 enlistment examination revealed no 
abnormalities on clinical evaluation; moderate hearing loss 
in the right ear was noted, apparently as evidenced by 
hearing acuity of 20 decibels in the 500-Hertz range.  
Records dated in September and October 1979 reveal that the 
veteran was seen for complaints of right and left ankle pain; 
soft tissue swelling below the right foot and a contusion of 
the left foot were noted.  X-ray films of the right foot 
taken in September 1979 revealed no fracture.  In July 1983, 
the veteran as treated for facial trauma manifested by a 
mandible laceration with loose middle anterior teeth.  A 
provisional diagnosis of osteomyelitis was made.  Upon 
evaluation, a diagnosis of status post fracture of the 
cortical plate and inferior border of the mandible was made.  
Infection and swelling in that area was treated.  In February 
1984, the veteran was seen for complaints involving the right 
shoulder and reported that he had injured it in 1979.  X-ray 
films of the right shoulder were normal.  Right shoulder 
bursitis was diagnosed.  

Probable bursitis of the right shoulder was diagnosed in 
March 1984.  March and April 1984 records show that the 
veteran underwent ultrasound treatment for the right 
shoulder.  An entry dated in April 1984 documents a long 
history of right shoulder pain exacerbated 10 weeks 
previously.  It was noted that in 1979 the veteran had fallen 
from overhead bars and sustained a subluxation which 
spontaneously reduced, but then a re-injury had occurred in 
February 1984.  An assessment of chronic tendonitis/bursitis 
was made.  The service medical records were negative for any 
diagnosis of shin splints, a condition relating to the knees, 
or for a showing of any hearing deficit.

The January 1987 separation examination revealed no 
abnormalities on clinical evaluation.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
10
5
0
0
10

The veteran subjectively complained of swollen or painful 
joints, a head injury, broken bones, arthritis, possible 
hearing loss, sinusitis, and painful shoulder or elbow.  
Stable left shoulder bursitis (actually the right side showed 
bursitis) and no hearing loss was noted by the examiner.  

The record contains a private orthopedic evaluation conducted 
in January 1996, with the veteran's complaints being neck and 
left shoulder pain, following his involvement in a June 1995 
motor vehicle accident.  The medical history showed that the 
veteran had sustained a left shoulder injury in January 1993 
when lifting a copy machine.  Examination of the shoulders 
revealed diffuse tenderness, with no muscle atrophy and no 
scapular winging.  There was a full range of motion, except 
for slightly reduced flexion.  Strength was 5/5 bilaterally.  
A diagnosis of bilateral shoulder sprain/strain was made.  

In December 1997, the veteran filed his initial service 
connection claims.  

VA examinations were conducted in September 1998.  The 
veteran gave a history of a status post fracture of the 
cortical plate and inferior "RDR" of the mandible.  The 
examiner indicated that there were no records available for 
review.  The veteran also gave a history of a sinus 
perforation.  The examiner was not able to comment on whether 
there was ever a fracture of any part of the mandible or 
whether there was a perforation of the right sinus, the 
reasons for which were not explained.

A VA examination of the joints was also conducted in 
September 1998.  The veteran gave a history of a right 
shoulder injury in 1979 followed by a re-injury in 1984.  He 
complained of pain with lifting and overhead activity.  A 
diagnosis of right shoulder impingement syndrome was made, 
and the examination results were reported to be consistent 
with a possible rotator cuff tear.  An MRI was ordered, which 
revealed no evidence of a rotator cuff tear, and a low lying 
acromion.  X-ray films of the right shoulder were within 
normal limits.  

Apparently several VA examinations were scheduled for July 
2003, for which the veteran failed to report.  In 
correspondence from the veteran's representative dated in 
December 2003, she pointed out that the veteran's address had 
changed, but that the notice of examination and an SSOC were 
both sent to his old address.  

The file also contains a workmen's compensation medical 
report dated in February 2004, indicating that the veteran 
sustained an industrial injury to the left elbow and right 
shoulder due to repetitive motion as a weapons instructor and 
pain associated with moving ammunition.  In support of his 
claim, the veteran explained that his right shoulder was 
initially injured in military service and was re-injured in a 
1995 traffic accident.  He concluded that both the left elbow 
and right shoulder injuries were aggravated by the nerve 
damage from three bulged discs in his neck caused by the 1995 
accident.

A QTC examination of the jaw for VA purposes was conducted in 
April 2004.  The veteran gave a history of being hit in the 
jaw in 1985 when he was mugged.  A severe neck injury 
stemming from a 1995 motor vehicle accident was also noted.  
Dental examination revealed a normal mandible and maxilla, 
and no abnormal findings of the ramus and palate.  The 
dentist noted loss of two teeth and severe perioral abscess 
as well as severe tooth decay, occurring after military 
service and not due to service.  There was no limited motion 
of the interincisor range, and no interference with eating.  
A diagnosis of temporomandibular joint (TMJ) dysfunction and 
joint noise was made.  The examiner opined that he was unable 
to say whether or not this was service related, but observed 
that it was not noted in the service records.  The examiner 
pointed out that the veteran had a history of severe trauma 
to the head and neck after being discharged from service, 
which may be responsible for this condition.  It was noted 
that the radiographs showed a normal looking TMJ, and that 
joint noise is not always pathologic.  The examiner also 
added that the TMJ was not productive of any functional 
impairment or any time loss from work.

An addendum to the initial report was subsequently added by 
the examiner with respect to the diagnosed TMJ, following a 
full review of the evidence in the claims folder.  The 
examiner thereafter opined that the TMJ dysfunction and joint 
noise was at least as likely as not due to military duty, 
based upon a review of the medical records and a history 
provided by the veteran.  The examiner stated that the 
veteran gave a history of being struck in the face with a 
blackjack during a mugging in 1985.  The examiner pointed to 
service medical records dated in June 1985 which revealed 
mild swelling of the submental space, and an oral surgery 
consultation dated in December 1985 which noted a history of 
trauma and subsequent osteomyelitis.  The examiner explained 
that, even though there were no records of complaints of a 
jaw disorder, due to the nature of the injury it was possible 
that the jaw was injured when struck with a blackjack and 
that clinical problems were not evident until several years 
later.  It was also observed that the post-service motor 
vehicle accident may have contributed to the jaw instability 
and impairment due to the sudden force directed to the neck 
and lower portion of the head.   

A QTC examination of the joints was also conducted in April 
2004.  The veteran's claimed conditions included bilateral 
shin splints, ankle disorders, and shoulder disorders.  The 
veteran reported that he started having soreness on both 
shins when he started wearing boots in 1977, and that with 
continued wear he developed extreme pain in the shin muscles 
like a burning discomfort with walking, even moderate 
distances, worse on the right side than left.  He complained 
of terrible pain occurring twice a day for one or more hours.  
The veteran also gave a history of bilateral ankle sprains in 
1981, and currently complained of daily flare-ups.  He also 
complained of bilateral shoulder injuries in 1979 (right) and 
1984 (left), with current complaints of shoulder aches with 
radiating pain. 

Physical examination of the right shoulder revealed nearly 
full range of motion, with pain, with additional fatigue, 
weakness, lack of endurance, and incoordination, with pain 
primarily impacting function.  The left shoulder had a full 
and painless range of motion, without any indications of 
impairment.  There was no ankylosis of either shoulder.  
Examination of the tibia and fibula revealed some 
irregularity of the left tibia without knee or ankle 
disability.  Examination of the knees showed a normal range 
of motion, without pain or any indication of functional 
impairment.  Examination of the right ankle revealed full 
range of motion, without pain on the right side, and without 
evidence of deformity or ankylosis.  Sensory, motor and 
reflex evaluations were normal.  

April 2004 X-ray films of the right ankle, tibia, and fibula 
revealed no significant findings.  X-ray films of the right 
and left shoulders were noted to reveal no abnormalities.  X-
ray films of the knees taken in July 2004 revealed no 
abnormalities, but vascular calcifications in the popliteal 
artery were noted.  

The examiner offered a diagnosis of bilateral shin splints, 
based on the veteran's subjective complaints of soreness of 
both shins resulting from wearing boots since 1977 and 
objective evidence of mild prominence of the left bone at the 
middle aspect.

Regarding the ankles, the examiner diagnosed bilateral ankle 
sprain, based on the veteran's subjective complaints of pain 
in both ankles in 1981 with marching and current examination 
results revealing normal range of motion with mild pain at 
the end point of normal range of motion of the left ankle.  
As for the claimed shoulder disorders, a diagnosis of 
bilateral shoulder sprain was made, based on the veteran's 
subjective reports of injuries in 1979 and 1984 and current 
examinations findings revealing limitation of motion of the 
right shoulder with pain and pain of the left shoulder at the 
end point of normal range of motion.  

The examiner offered an addendum to the April 2004 
examination report noting that range of motion of the right 
ankle was full, and was affected by lack of endurance, 
incoordination, and repetitive use.  There was no pain, 
weakness, or fatigue during the examination.  The diagnosis 
was re-stated as status post right ankle injury with right 
ankle sprain, currently asymptomatic.  Regarding shin 
splints, a re-stated diagnosis of intermittent bilateral shin 
splints was made.  For the claimed shoulder conditions, a re-
stated diagnosis of bilateral shoulder strain, status post 
bilateral shoulder bursitis, was made.  The examiner also 
noted that X-ray films of the knees were negative and that 
there was no pathology of the knees to render a diagnosis.  

The examiner observed that the veteran had service records 
documenting treatment for injuries to the feet and ankles, 
but not documenting a diagnosis of bilateral shin splints.  
In a statement from the veteran, he described running every 
day and doing marches everyday in boots with a heavy rucksack 
and weapon.  The examiner explained that shin splints are an 
overuse injury resulting from repetitive pounding on the 
legs, associated with running and marching.  Faulty foot 
mechanics was also identified as a cause for shin splints.  
The examiner opined that it is likely that the veteran's shin 
splints resulted from his activities in service, but noted 
that this condition was currently asymptomatic, and only 
flared-up when doing prolonged walking.  

The examiner reported that there were no in-service records 
documenting any knee injuries, and noted that the current 
bilateral knee examination was normal and X-ray films were 
negative.  The examiner observed that the veteran did not 
complain of any symptoms related to the knees, and that there 
was no pathology to render a diagnosis for the knees.  The 
examiner commented that it would be irrelevant to opine as to 
the etiology of any knee condition, as there was none found.

The examiner observed that the service medical records 
revealed treatment for right ankle swelling due to a right 
foot injury, and right ankle pain for a month and that there 
were no post-service injuries documented involving the 
ankles.  The veteran's current complaints consisted of 
intermittent ankle pain during cold weather with prolonged 
standing.  The examiner opined that it was at least as likely 
as not that his bilateral ankle sprain was related to the 
ankle injuries in service.  

The examiner also reported that the service medical records 
included entries relating to right and left shoulder injuries 
in service and documenting diagnoses of probable right and 
left shoulder bursitis, also noted on the separation 
examination as stable.  The examiner also identified post-
service medical records documenting a motor vehicle accident 
in June 1995 resulting in neck and bilateral pain as well as 
an industrial lifting injury of the left shoulder in January 
1993.  The report stated that there was no documentation of 
recurrent right and left shoulder bursitis in the post-
service records and there was also no evidence of this in the 
current shoulder examination.  The examiner therefore opined 
that the current bilateral shoulder strain was likely due to 
post service injuries and employment.

The veteran did not appear for an audiological evaluation 
scheduled to be performed in March 2004.

III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Moreover, the law provides that a veteran shall be granted 
service connection for certain specific disorders, including 
arthritis and sensorineural hearing loss, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Notwithstanding the 
lack of a diagnosis of a disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

IV.  Analysis

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A.  Shoulders

The service medical records reflect that the veteran injured 
the right shoulder in 1979 and 1984, assessed as chronic 
tendonitis/bursitis during service.  Stable left shoulder 
bursitis (actually the right side showed bursitis), was noted 
in the 1987 separation examination report.  

There are no post-service medical records noting any shoulder 
injuries, symptoms or problems until 1996, at which time 
private medical evidence documents the veteran's complaints 
of neck and left shoulder pain, following his involvement in 
a June 1995 motor vehicle accident, and a history of a left 
shoulder injury in January 1993 when lifting a copy machine.

A VA examination of the joints was conducted in September 
1998, at which time the veteran gave a history of a right 
shoulder injury in 1979 followed by a re-injury in 1984.  He 
complained of pain with lifting, and overhead activity.  A 
diagnosis of right shoulder impingement syndrome was made.  
An MRI revealed no evidence of a rotator cuff tear, and a low 
lying acromion, while X-rays of the right shoulder were 
normal.

Most recently, the shoulders were examined in 2004.  A 
diagnosis of bilateral shoulder sprain was made, based on the 
veteran's subjective reports of injuries in 1979 and 1984 and 
current examinations findings revealing limitation of motion 
of the right shoulder with pain and pain of the left shoulder 
at the end point of normal range of motion.  In an addendum 
provided later in April 2004, a re-stated diagnosis of 
bilateral shoulder strain, status post bilateral shoulder 
bursitis, was made.  

In the addendum, the examiner noted that the service medical 
records included entries relating to right and left shoulder 
injuries in service, and documented diagnoses of probable 
right and left shoulder bursitis, described on the separation 
examination as stable.  The examiner also identified post-
service medical records documenting a motor vehicle accident 
in June 1995 resulting in neck and bilateral pain as well as 
an industrial lifting injury of the left shoulder in January 
1993.  The report stated that there was no documentation of a 
recurrent right and left shoulder bursitis in the post-
service records, and there was also no evidence of this in 
the current shoulder examination.  The examiner therefore 
opined that the current bilateral shoulder strain was likely 
due to post-service injuries and employment.

The clearly documented occurrence of post-service shoulder 
injuries, together with a competent medical opinion of record 
linking the currently diagnosed shoulder problems as more 
likely due to the post-service injuries than to service, does 
not support the veteran's request for service connection.  
Further, there is no contrary medical opinion of record.  

In fact, the examiner's opinion is supported by a workmen's 
compensation medical report dated in February 2004, 
indicating that the veteran sustained an industrial injury to 
the left elbow and right shoulder due to repetitive motion as 
a weapons instructor and pain associated with moving 
ammunition.  In support of his claim, the veteran explained 
that his right shoulder was initially injured in military 
service and was re-injured in a 1995 traffic accident.  The 
veteran himself concluded that both the left elbow and right 
shoulder injuries were aggravated by the nerve damage from 
the three bulged discs in his neck caused by the 1995 
accident.

The examiner's opinion is also supported by the absence of 
any clinical evidence documenting continuity and chronicity 
of shoulder problems from the time between the veteran's 
discharge from service in 1987 and his 1995 motor vehicle 
accident in which his shoulder(s) was/were injured.  This gap 
in the evidentiary record weighs strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991); see also Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  




In sum, this is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, entitlement to service connection for a 
bilateral shoulder condition must be denied.

B.  Right ankle

Service medical records reflect that the veteran was treated 
for ankle pain in 1979, at which time X-ray films were 
normal.  There was no indication of any diagnosed ankle 
condition as shown by the 1987 separation examination report. 

During a 2004 examination, the veteran also gave a history of 
bilateral ankle sprains in 1981, and he has current 
complaints of daily flare-ups.  Examination of the right 
ankle revealed full range of motion, without pain on the 
right side, without evidence of deformity or ankylosis.  
Sensory, motor, and reflex evaluations were normal.  April 
2004 X-ray films of the right ankle were normal.  Regarding 
the ankles, the examiner diagnosed bilateral ankle sprain, 
based upon the veteran's subjective complaints of pain in 
both ankles in 1981 with marching and current examination 
results revealing normal range of motion, with mild pain at 
the end point of normal range of motion of the left ankle.  
The examiner prepared an addendum to the April 2004 
examination report, noting that range of motion of the right 
ankle was full, and was affected by lack of endurance, 
incoordination, and repetitive use.  There was no pain, 
weakness, or fatigue during the examination.  The diagnosis 
was re-stated as status post right ankle injury with right 
ankle sprain, currently asymptomatic.  

The examiner observed that the service medical records 
revealed treatment for right ankle swelling due to a right 
foot injury and right ankle pain for a month, and that there 
were no post-service injuries documented involving the 
ankles.  The veteran's current complaints consisted of 
intermittent ankle pain during the cold weather with 
prolonged standing.  The examiner rendered the opinion that 
it was at least as likely as not that the bilateral ankle 
sprain was related to the ankle injuries in service.




The Board notes that service connection for chronic left 
ankle sprain was granted in an October 2004 rating decision, 
based on minimal symptomatology and the examiner's comments 
with respect to functional impairment.  In that same 
decision, service connection for a right ankle disability was 
denied, based upon a lack of demonstration of any current 
clinical disability. 

Although currently diagnosed as right ankle sprain, the April 
2004 examination report specifically indicates that the 
veteran's right ankle is asymptomatic and is manifested by no 
liagamentous laxity, full and painless range of motion, and 
negative X-ray films.  While the Board does not dispute that 
the veteran has current symptoms of intermittent ankle pain 
during cold weather, with prolonged standing, these symptoms, 
which were assessed as status post right ankle injury with 
asymptomatic right ankle sprain, do not represent a finding 
of an underlying disability of the right ankle, inasmuch as 
they are productive of no physical or functional impairment, 
as was clear from the clinical findings of the right ankle 
made in 2004.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001). 

Moreover, post-service records and examination reports dated 
from 1987 to 2003 are negative for any right ankle symptoms 
or diagnosed disability.  Essentially, the Board is unable to 
conclude, based upon the evidence, that the claimed right 
ankle disorder represents a permanent, chronic disability 
related to the veteran's period of service.  There is no 
indication that a right ankle disorder is currently 
manifested or that it has been active at any time during the 
past 15 years or more.  

Accordingly, the appeal as to this issue must fail, as there 
is no current diagnosis of the claimed right ankle disorder.  
In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for a 
right ankle disorder.  The evidence is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

C.  Knees

The service medical records are entirely negative for any 
complaints, treatment, or diagnosis of any knee disorder, and 
there is no indication of any knee injury during service.  

Post-service records again fail to document any complaints, 
treatment or diagnosis of any knee disorder, or any 
indication of a post-service knee injury.  When recently 
examined in 2004, the knees showed normal range of motion 
without pain or any indications of functional impairment, and 
X-ray films revealed no abnormalities.  The examiner observed 
that the veteran did not complain of any symptoms related to 
the knees, and that there was no pathology to render a 
diagnosis for the knees.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992). 

In effect, there is no documentation of any knee symptoms or 
diagnosed knee disorder in service or shown post-service.  
Accordingly, this aspect of the appeal must fail, as there is 
no current diagnosis of the claimed bilateral knee disorders 
and the claim may be denied on this basis alone.  In sum, for 
the reasons and bases provided above, the greater weight of 
probative evidence in this case preponderates against the 
claim of entitlement to service connection for bilateral knee 
disorders.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).

D.  Hearing Loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least three of those frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, supra.

The service medical records reflect that upon enlistment 
evaluation (March 1979) a notation of moderate hearing loss 
in the right ear was noted, apparently as evidenced by 
hearing acuity of 20 decibels in the 500 Hz range.  However, 
the separation examination report (January 1987) clearly 
shows no hearing deficit in any range or in either ear.  
Decibel levels in all ranges from 500 to 4,000 Hz bilaterally 
were recorded as 0-10 decibels.  Accordingly, the veteran 
manifested normal hearing acuity in all frequencies upon 
discharge from service.

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
as well as post-service audiological findings that meet the 
criteria of 38 C.F.R. § 3.385.  Thus, under the foregoing 
law, if the veteran had "normal" hearing upon his 
retirement, but developed measurable hearing loss meeting the 
criteria stated in 38 C.F.R. § 3.385, and if the veteran can 
now establish a causal relationship between his hearing loss 
and service, service-connected benefits will be granted.

The post-service medical records do not include any 
audiological test results or clinical indications or 
diagnoses of hearing loss, and the veteran failed to appear 
for audiological testing scheduled for March 2004.  

Essentially, the claim then must be denied because there is 
no currently diagnosed hearing loss meeting the criteria of 
38 C.F.R. § 3.385, or otherwise shown.  As noted, the veteran 
is not required to show that he met the criteria specified in 
38 C.F.R. § 3.385 at separation if he now has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  However, it is clear 
in this case that the records showed normal hearing at 
separation from service, and that there is no clinical 
indication of any hearing deficit after service.  The Board 
must conclude that the veteran's claim for service connection 
under the provisions of 38 C.F.R. § 3.385 is legally 
insufficient.  Therefore, entitlement to service connection 
for right ear hearing loss must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

E.  Jaw Disorder

The service medical records in this case document that in 
July 1983 the veteran was treated for facial trauma 
manifested by a mandible laceration with loose middle 
anterior teeth.  A provisional diagnosis of osteomyelitis was 
made.  Later, a diagnosis of status post fracture of the 
cortical plate and inferior border of the mandible was made.  

Post-service, in the context of this claim, the veteran 
underwent a jaw/dental examination in April 2004, at which 
time he reported that in 1985, while still in service, he was 
struck in the jaw with a blackjack when he was mugged in 
Germany.  A diagnosis was then made of temporomandibular 
dysfunction and joint noise.  

In an addendum provided later in April 2004, the examiner 
opined that the TMJ dysfunction and joint noise is at least 
as likely as not due to military duty, based on a review of 
the medical records and the history provided by the veteran.  
The examiner indicated review of the claims file, and pointed 
to service medical records dated in June 1985 which revealed 
mild swelling of the submental space and an oral surgery 
consultation dated in December 1985 which noted a history of 
trauma and subsequent osteomyelitis.  The examiner explained 
that even though there were no records showing complaints of 
a jaw disorder, due to the nature of the injury it was 
possible that the jaw was injured when struck with a 
blackjack, and that clinical problems were not evident until 
several years later.  There is no additional or contrary 
opinion of record regarding the matter of etiology.  

In light of the service medical records documenting clinical 
pathology of the jaw in service and at the present time, and 
inasmuch as VA has obtained a competent medical opinion 
etiologically linking the currently diagnosed jaw disorder 
with the symptoms documented in service, it appears that the 
preponderance of the evidence is not against the claim.  
Thus, without finding error in the RO's action, the Board 
will exercise its discretion to find that the evidence is in 
relative equipoise and conclude that service connection for a 
jaw disorder, currently diagnosed as TMJ dysfunction, may be 
granted.

F.  Shin Splints

The service medical records and post-service medical records 
are entirely negative for any complaints, treatment, or 
diagnosis of shin splints.  

However, when examined in 2004, the veteran reported that he 
started having soreness on both shins when he started wearing 
boots in 1977, and said that, with continued wear, he 
developed extreme pain in the shin muscles like a burning 
discomfort when walking for even moderate distances, worse on 
the right side than the left.  He complained of terrible pain 
occurring twice a day for one or more hours.  The examiner 
offered a diagnosis of bilateral shin splints, based upon the 
veteran's subjective complaints of soreness of both shins 
resulting from wearing boots since 1977, and objective 
evidence of mild prominence of the left bone at the middle 
aspect.  The Board notes that X-ray films of the right and 
left tibia and fibula taken in 2004 were normal.  In an 
addendum, a re-stated diagnosis of intermittent bilateral 
shin splints was made.

The examiner observed that there are no service records 
documenting a diagnosis of bilateral shin splints, but noted 
the statement by the veteran in which he described running 
and marching daily in boots with a heavy pack and a weapon.  
The examiner explained that shin splints are an overuse 
injury resulting from repetitive pounding on the legs, 
associated with running and marching.  Faulty foot mechanics 
was also identified as a cause for shin splints.  The 
examiner opined that it is likely that the veteran's shin 
splints resulted from his activities in service, but noted 
that this condition was currently asymptomatic and only 
flared-up when doing prolonged walking.

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
military medical history, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  It is clear that the findings and opinions made in 
the 2004 were made in spite of total and complete lack of any 
complaints, treatment, or diagnosis of shin splints 
documented during a more than 20-year period between 1979 and 
2003, including the veteran's entire period of service, and 
it appears that the nexus opinion was based solely upon the 
veteran's self-reported history.  There was no discussion of 
the veteran's post-service training, activities, and 
employment as a special agent and criminal investigator and 
its impact on his reported shin splints.  The Board is not 
bound to accept a medical opinion when it is based 
exclusively upon the recitation of history by a claimant.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In essence, the record contains no diagnosis of clinically 
symptomatic shin splints, and the current diagnosis of 
asymptomatic intermittent shin splints (2004) was based 
solely on a history provided by the veteran, with a lack of 
any actual physical pathology supporting the diagnosis.  The 
Board also points out there is no objective continuity of 
symptomatology of shin splints either throughout service or 
after service which would tend to establish the claim.  See 
38 C.F.R. § 3.303(b).  As discussed above, the post-service 
evidence shows no indication of complaints, treatment, or 
diagnosis for shin splints until more than 15 years after the 
veteran left active military service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As the evidence 
preponderates against the claim for service connection for 
shin splints, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra

ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a jaw disorder, 
diagnosed as TMJ dysfunction, is granted.

Entitlement to service connection for shin splints is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


